DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/28/2022 has been entered. Claims 1-19 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poor (5526750) in view of Cummings (20150101584) and Ming (20190046893).

 	Regarding claims 1 and 19, Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28), the housing structure comprising an activator for initiating rotation of the structure (Col. 11, Lines 54-67); and a plurality of confetti launch tube assemblies (Fig. 16, Part No. 62) (Col. 11, Lines 54-67), each of the plurality of confetti launch tube assemblies (62) including a distal end facing away from the base, the distal end of each launch tube comprising an opening from which projectiles loaded into the launch tube with the device supported on the surface is electable directly into ambient air in a direction away from the surface (Col. 11, Lines 54-67).
	Poor does not teach each of the plurality of confetti launch tube assemblies including a launch tube having a proximal end disposed on the base, each launch tube of the plurality of launch tube assemblies comprising ejection means for ejecting confetti loaded into the launch tube out of the opening in the distal end of the launch tube and directly into the ambient air to provide a shower of confetti about the housing structure, sequential activating means for activating each of the launch tube assemblies in a continuous sequential manner after initial activation as the housing structure rotates to eject the material from the launch tube assembly to cause confetti loaded in respective launch tubes of the plurality of launch tube assemblies to be sequentially ejected by respective of the election means through respective distal end openings in the respective launch tubes to provide sequential showers of confetti about the housing structure, and the respective launch tubes is loaded with confetti.
	Cummings (Figures 1-4) teaches each of the plurality of confetti launch tube assemblies (Fig. 1, Part No. 16) (Para. 0018) including a launch tube having a proximal end disposed on the base (12) (Para. 0023), each launch tube (16) of the plurality of launch tube assemblies comprising ejection means (20) (Para. 0018) for ejecting projectiles loaded into the launch tube (16) out of the opening in the distal end of the launch tube and directly into the ambient air to provide a shower of projectiles about the housing structure, sequential activating means (Fig. 3, Part No. 62) (Para. 0036) for activating each of the launch tube assemblies in a continuous sequential manner after initial activation as the housing structure rotates to eject the material from the launch tube assembly to cause projectiles loaded in respective launch tubes of the plurality of launch tube assemblies to be sequentially ejected by respective of the election means through respective distal end openings in the respective launch tubes to provide sequential showers of projectiles about the housing structure (Para. 0036).
 	It is noted that the prior art of Cummings is fully capable of performing the claim recitations of “for ejecting confetti loaded into the launch tube out of the opening in the distal end of the launch tube and directly into the ambient air to provide a shower of confetti about the housing structure,” and “to eject the material from the launch tube assembly to cause confetti loaded in respective launch tubes of the plurality of launch tube assemblies to be sequentially ejected by respective of the election means through respective distal end openings in the respective launch tubes to provide sequential showers of confetti about the housing structure” as the prior art teaches launch tubes in which confetti can be loaded (the manner of loading confetti in the launch tubes is not claimed) and ejected along with the “ejection means” of Cummings. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
	Ming (Figures 1-10) teaches ejecting confetti loaded into the launch tube out of the opening in the distal end of the launch tube and directly into the ambient air to provide a shower of confetti about the housing structure and confetti loaded in respective launch tube being ejected by ejection means through the distal end opening in the launch tube to provide showers of confetti about the housing structure (Para. 0036), and the launch tube loaded with confetti (Para. 0036).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Poor with sequential activating means for activating each of the launch tube assemblies in a continuous sequential manner after initial activation as the housing structure rotates to eject the material from the launch tube assembly as taught by Cummings as a means of sequentially launching objects using a launcher (Cummings: Para. 0036), and to provide Poor with ejecting confetti loaded into the launch tube out of the opening in the distal end of the launch tube and directly into the ambient air as taught by Ming as a means of simple substitution of one known element (projectiles loaded into launch tubes) for another (confetti loaded into a launch tube) to obtain predictable results (launching projectiles from a launch tube) (See:  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Ming: Para. 0036).  It is further noted that the launchers for Poor and Cummings are fully capable of launching any product including confetti as taught by Ming.


	Regarding claim 2, the modified Poor (Figures 1-29) teaches the base includes a drive for rotating the housing in a single continuous manner (Col. 11, Lines 54-67).
	

	Regarding claim 14, the modified Poor (Figures 1-29) teaches the confetti launch assemblies (Fig. 16, Part No. 62) are located on an exterior of the housing.  


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Cummings and Ming, further in view of Bossarte (6490977).

 	Regarding claim 3, the modified Poor (Figures 1-29) teaches the housing structure comprising an activator for initiating rotation of the structure (Col. 11, Lines 54-67).
 	The modified Poor does not teach the activator comprises a timer whereby rotation of the structure by the drive commences a delay time after the timer is activated.
 	It is noted that applicant’s specification (Para. 0006) discloses: “Initiation of the structure's rotation and confetti launching is provided by a timing mechanism. In a preferred embodiment the timing mechanism comprises a string, which when severed releases a mechanism that starts operation of the device. The string may be severed by burning, which in turn may result from the action of a burning wick of a candle positioned on the structure. When the candle burns down sufficiently the burning wick severs the string, thus inducing a delay from the initial lighting of the candle, injecting a sense of anticipation and surprise to the resulting operation of the device. Other timing mechanisms may be used, such as mechanical or electrical timers.”
 	Bossarte (Figures 1-8) teaches the activator comprises a timer that includes a delay time after the timer is activated (Col. 1, Lines 46-67).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the activator comprises a timer that includes a delay time after the timer is activated as taught by Bossarte as a means of using a time delay fuse to launch projectiles/objects (Bossarte: Col. 1, Lines 46-67).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Cummings and Ming, further in view of Aigner (5283970).

	Regarding claim 4, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the base comprises a spiral spring initially tensioned between a base housing and a rotating drive plate operatively connected to the housing structure, a release of tension of the spiral spring providing continuous rotation drive of the housing structure for activating each of the launch tube assemblies.
 	Aigner (Figures 1-8) teaches the base comprises a spiral spring (Fig. 2, Part No. 111) initially tensioned between a base housing (36) and a rotating drive plate (110) operatively connected to the housing structure, a release of tension of the spiral spring providing continuous rotation drive of the housing structure (14) for activating each of the launch tube assemblies (Col. 5, Lines 43-63).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the base comprises a spiral spring initially tensioned between a base housing and a rotating drive plate as taught by Aigner as a means of using a spring to cause rotation of barrel assembly (Aigner: Col. 5, Lines 43-63).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Cummings, Ming, and Aigner, further in view of Berger (20160169615).

	Regarding claim 5, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the drive plate is maintained in an initial fixed position with the spiral spring tensioned by a pin.
 	Berger (Figures 1-24) teaches the drive plate (Fig. 12, Part No. 190) is maintained in an initial fixed position with the spiral spring (Fig. 12, Part No. 196) tensioned by a pin (187) (Para. 0050, 0056).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the drive plate is maintained in an initial fixed position with the spiral spring tensioned by a pin as taught by Berger as a means of providing a shooting mechanism with a spring that forces a pin downward causing rotation of a housing structure to fire/shoot a projectile(s) (Berger: Para. 0050, 0056).


 	Regarding claim 6, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the pin is located on a crank lever located in the housing structure.
	Berger (Figures 1-24) teaches the pin (172, 187) is located on a crank lever (192) located in the housing structure (Para. 0050, 0056).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the pin is located on a crank lever located in the housing structure as taught by Berger as a means of providing a shooting mechanism with a pin causing rotation of a housing structure to fire/shoot a projectile(s) (Berger: Para. 0050, 0056).


 	Regarding claim 7, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the crank lever is mounted for vertical travel within the housing structure.
	Berger (Figures 1-24) teaches the crank lever (192) s mounted for vertical travel within the housing structure (Para. 0050, 0056).
 	It is noted that the claim recitation of “vertical travel” is dependent on the orientation of the apparatus relative to the user/holder of the apparatus.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the crank lever is mounted for vertical travel within the housing structure as taught by Berger as a means of providing a shooting mechanism with crank lever causing rotation of a housing structure to fire/shoot a projectile(s) (Berger: Para. 0056).


 	Regarding claim 8, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the crank lever is spring loaded for upward travel and is initially maintained in a lowered position with the pin being in a releasable lock locking position.
	Berger (Figures 1-24) teaches the crank lever (192) is spring loaded for upward travel and is initially maintained in a lowered position with the pin (172, 187) being in a releasable lock locking position (Para. 0050, 0056).
 	It is noted that the claim recitation of “upward travel” is dependent on the orientation of the apparatus relative to the user/holder of the apparatus.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the crank lever is spring loaded for upward travel as taught by Berger as a means of providing a shooting mechanism with crank lever causing rotation of a housing structure to fire/shoot a projectile(s) (Berger: Para. 0050, 0056).


	Regarding claim 9, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach a retainer releases the crank lever for upward travel upon activation of the activator, allowing the housing to rotate with respect to the base.
	Berger (Figures 1-24) teaches a retainer (153, 154) releases the crank lever (192) for upward travel upon activation of the activator (152) (Para. 0051, 0054-0055), allowing the housing to rotate with respect to the base (Para. 0050, 0056).
 	It is noted that the claim recitation of “upward travel” is dependent on the orientation of the apparatus relative to the user/holder of the apparatus.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with a retainer releases the crank lever for upward travel upon activation of the activator allowing the housing to rotate with respect to the base as taught by Berger as a means of providing a shooting mechanism with a retainer and crank lever causing rotation of a housing structure to fire/shoot a projectile(s) (Berger: Para. 0050, 0056).


	Regarding claim 10, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the activator includes a timer comprising a string, the string serving as the retainer.
 	Ming (Figures 1-10) teaches the activator includes a timer comprising a string (Fig. 6-9, Part No. 118) (Para. 0021), the string serving as the retainer.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the activator includes a timer comprising a string as taught by Ming as a means of providing a confetti launcher with a string used to initiate launching of confetti from a tube (Ming: Para. 0021).

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Cummings, Ming, Aigner, and Berger, further in view of Spriggs (5954563).

	Regarding claims 11-12, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach severing means for the string to release the crank lever, wherein the severing means is a burning of the string.
 	Spriggs (Figures 1-24) teaches severing means (Fig. 4, Part No. 62) for the string (60) to release the crank lever(52), wherein the severing means is a burning of the string (Col. 4, Lines 54-67 and Col. 5, Lines 1-8).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with severing means for the string to release the crank lever and wherein the severing means is a burning of the string as taught by Spriggs as a means of lighting a fuse to produce launching of confetti from a launch tube (Spriggs: Col. 4, Lines 54-67 and Col. 5, Lines 1-8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Cummings, Ming, Aigner, and Berger, further in view of Tilford (5954563).

	Regarding claim 13, the modified Poor (Figures 1-29) teaches a novelty device comprising a base (Fig. 3, Part No. 28) (Col. 9, Lines 36-55) adapted to support the device on a substantially flat surface and a housing structure (Fig. 16, Part No. 12) (Col. 11, Lines 54-67) supported for rotation with respect to the base (28) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the crank lever supports a candle holder.
 	Tilford (Figures 1-8) teaches the crank lever (Fig. 3, Part No. 20) supports a candle holder (19) (Col. 5, Lines 26-40).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with the crank lever supports a candle holder as taught by Tilford as a means of providing a disc-like handle on a crank lever of a projectile launching apparatus (Tilford: Col. 5, Lines 26-40).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poor in view of Cummings and Ming, further in view of Bourdelaise (20110290912).

	Regarding claim 15, the modified Poor (Figures 1-29) teaches a novelty device comprising a plurality of generally upwardly-facing confetti launch tube assemblies (Fig. 16, Part No. 62) (Col. 11, Lines 54-67), each including a launch tube (62) having a distal end from which material loaded into the launch tube is ejected directly into the air (Col. 11, Lines 54-67) (Col. 11, Lines 54-67).
 	The modified Poor does not teach the ejection means in each haunch tube comprises a spring loaded piston within the launch tube configured for travel from an initial cocked position for discharge of confetti loaded into the launch tube, and each of the respective launch tubes is loaded with confetti.  
 	Bourdelaise (Figures 1-10) teaches the ejection means in each haunch tube comprises a spring loaded piston (Fig. 2, Part No. 232) within the launch tube configured for travel from an initial cocked position for discharge of confetti loaded within the launch tube (Para. 0006, 0042), and each of the respective launch tubes is loaded with confetti (101) (Para. 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with each haunch tube comprises a spring loaded piston within the launch tube as taught by Bourdelaise as a means of using movement of a piston to result in a detonation charge to launch/fire confetti from a launch tube (Bourdelaise: Para. 0006, 0042).


	Regarding claim 16, the modified Poor (Figures 1-29) teaches a novelty device comprising a plurality of generally upwardly-facing confetti launch tube assemblies (Fig. 16, Part No. 62) (Col. 11, Lines 54-67), each including a launch tube (62) having a distal end from which material loaded into the launch tube is ejected directly into the air (Col. 11, Lines 54-67) (Col. 11, Lines 54-67).  
 	The modified Poor does not teach each piston is retained in the initial cocked position by a respective launch lever engaging the piston, each respective launch lever being located within the housing.  
	Ming (Figures 1-9) teaches each piston (Fig. 8, Part No. 136) (Para. 0032) is retained in the initial cocked position (See figure 8) by a respective launch lever (Fig. 8, Part No. 128) (Para. 0027, 0035) engaging the piston, each respective launch lever launch lever being located within the housing.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Poor with each piston is retained in the initial cocked position by a launch lever engaging the piston as taught by Ming as a means of securing a piston inside a tube of a launcher device (Ming: Para. 0035).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Poor (5526750), Hultman (20160209139), Ong (20070101982), Ginsky (3921499), Aguila (20130092138), Ming (20190046893), Barone (5354197), Head (20180313621), ) does not teach the recitation in claim 17 of “the base includes a cam extending into the housing for sequential engagement with each of the respective launch levers for sequentially disengaging the launch levers from respective pistons.”

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711           
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711